Citation Nr: 1114403	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The procedural history of the case reflects that the Veteran filed a claim in January 2007 seeking entitlement to an increased disability rating for PTSD.  The May 2007 rating decision increased the evaluation to 10 percent, effective March 12, 2005.  Thereafter, the Veteran filed a timely notice of disagreement (NOD) in July 2007, within a year following notification of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202.  In a November 2007 rating decision, the RO increased the evaluation for PTSD to 30 percent, effective January 11, 2007. 

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Here, the Veteran has clearly expressed his desire to appeal for the assignment of a higher evaluation for the service-connected PTSD.  

In July 2010, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The issue of a total disability rating based on individual employability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightmares, impaired affect, panic attacks, depression, impaired speech, hypervigilance, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships; total occupational and social impairment with deficiencies in most areas is not shown.

2.  The evidence does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Application of extraschedular provisions for the service-connected PTSD is not warranted.  38 C.F.R. § 3.321(b) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected PTSD.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in February 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and postservice VA treatment records.  

The Veteran was afforded VA examinations in February 2007 and August 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in July 2010.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

In addition to PTSD, for which service connection was established, the Veteran's treatment history indicates diagnoses of major depressive disorder, which he is not currently service-connected for.  See, e.g., a VA treatment record dated in September 2006.  

However, it is well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from the major depressive disorder.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

The Veteran's service-connected PTSD is currently rated 30 percent disabling.  For the reasons expressed immediately below, the Board finds that the Veteran's PTSD symptoms warrant the assignment of a 70 percent rating under Diagnostic Code 9411.
 
To warrant the assignment of an increased rating to 70 percent, the Veteran's PTSD must manifest in occupational and social impairment, with deficiencies in most  areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine  activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A VA treatment record dated in September 2006 documented the Veteran's treatment for PTSD.  He reported that he awakens hearing explosions.  Notably, he awoke in the middle of the night and struck his spouse.  Although the Veteran denied homicidal or suicidal ideation, he had experienced increased anger, frustration, and irritability since he was discharged from the military.  Further, he noted that he has constant memories of fighting insurgents in Iraq, and becomes angry for no apparent reason.  He reported working as a fork lift driver, laborer, and warehouse worker since discharge from service.  Upon examination, the VA social worker indicated that the Veteran was alert, oriented, neatly dressed, had coherent and relevant speech, intact insight and judgment, and denied hearing voices or hallucinations.  However, his mood was depressed and his affect was sad and intense.  

The Veteran was afforded a VA examination in February 2007.  He reported that his PTSD symptoms were ongoing and caused some physical pain and distress.  He stated that the degree and quality of social relationships was "limited," and that he had no activities or leisure pursuits of significance.  Although he denied both a history of suicide attempts and a history of violence and indicated that his relationship with his wife and parents was stable, he stated that his startle reactions caused stress with his wife and he did not know which people to trust.  

The VA examiner noted normal grooming, unremarkable psychomotor activity, a cooperative attitude, unremarkable thought process, no delusions, no inappropriate behavior, above average intelligence, normal memory, no panic attacks, and no obsessive/ritualistic behavior.  However, the VA examiner noted the Veteran's depressed mood and that the Veteran has homicidal thoughts, specifically that he thinks of killing people.  Moreover, the VA examiner reported that the Veteran experiences recurrent and intrusive recollections and nightmares of his combat experience, and that he acts as if the events are recurring, notably when he is exposed to situations which remind him of these events.  As such, the Veteran avoids, thoughts, feelings, or conversations associated with the military trauma, which included all activities, places, or people that arouse recollection of the trauma.  He further evidenced a "markedly" diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and sense of foreshortened future.  The VA examiner also noted the Veteran's difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Further, the disturbance caused clinically "significant" distress or impairment in his social, occupational, or other important areas of functioning.  Finally, with respect to adapting to a worklike setting, the Veteran stated that he experienced decreased concentration, memory loss, poor social interaction, startle reaction, and hypervigilance.  

Subsequent VA mental health treatment records dated from May 2007 through May 2009 further documented the Veteran's irritability and increased stress and tension with his wife.  In particular, the Veteran stated in a May 2007 treatment evaluation that on one occasion she woke up and the Veteran had her in a chokehold with her face pressed against a pillow.  She therefore does not sleep in the same room with the Veteran.  He further documented his increased stress in traffic and dealing with people.  A November 2007 treatment record noted his decreased motivation and sleep, hypervigilance, and difficulty with his college classes.  Further, a January 2008 VA mental health evaluation indicated the Veteran's continued emotional distress, constricted affect, hypervigilance, decreased concentration, and inability to maintain employment.  The Veteran stated that he "lives and sees Iraq all day long," with frequent reminders including noises, images, and intrusive memories as well as flashbacks.  Although the Veteran had a newborn daughter, he often becomes easily frustrated when attempting to take care of her and that he turns the child to his wife when this occurs.  He also reported diminished interest in activities he enjoyed prior to military service such as fishing and hunting.  At work, the Veteran became easily angered which caused friction with workers and supervisors.  He stated that he is unable to maintain employment due to his problems with concentration and difficulty focusing on tasks. 

Pertinently, treatment records from the Vet Center dated from August 2007 through July 2010 indicate that the Veteran is unable to maintain any healthy social interaction, has severe guilt, decreased self-worth, increased isolation, and when he is in a stressful situation he becomes agitated, combative, and his anger escalates.  The Veteran also has expressed his disdain for people and society in general with a severe affect and combative attitude.  The Vet Center records further document the Veteran's difficulty with maintaining employment and his lack of attachment to his wife and child as well as his "severe" reexperiencing of his military trauma with high degree of intrusive thoughts and frequent nightmares.     

The Veteran was provided a VA examination in August 2009.  He continued his complaints of frustration with school due to his impaired memory, specifically noting that he threw a book against a wall "a couple of times."  He also continued his report that he sleeps in a different room from his wife because of his nightmares, although he described their relationship as "fairly good."  Moreover, he could only take care of his baby when she did not act up.  He further indicated that he did not have any local friends, "does not do things with anybody," only sees his family during holidays, avoids public places, and does not do any leisure activities.  With regard to adapting to an employment environment, the Veteran stated that although he has been assigned different duties, he experiences decreased concentration, difficulty following instructions, inappropriate behavior, increased absenteeism, increased tardiness, memory loss, and poor social interaction.   

Upon examination, the VA examiner reported that the Veteran was appropriately dressed, had spontaneous speech, exhibited an indifferent attitude, and had an appropriate affect.  Additionally, the Veteran's mood was hopeless, depressed, fearful, and anxious, and his thought content was preoccupied.  However, he demonstrated normal attention, orientation, no delusions, no suicidal ideation, average intelligence, and appropriate behavior.  The Veteran also evidenced "intense" panic attacks which occurred a couple times a week and would last from 30 to 60 minutes and cause him to drop everything he was doing.  Further, his impulse control was "poor" and when he becomes upset, he is not able to function properly.  With respect to hygiene, the Veteran stated that he forgets to take a shower "at times."  He also indicated that his PTSD has slight effects on grooming, bathing, and traveling, and moderate effects on household chores.  Moreover, his short term memory and immediate memory were described as "moderately impaired" and "mildly impaired," respectively.  The VA examiner reported that the Veteran's PTSD symptomatology involved recurrent and intrusive recollections of military trauma, and that the Veteran demonstrated persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  He further demonstrated sleep difficulty, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response which were chronic in nature and interfered with his daily functioning.        
  
At the July 2010 Board hearing, the Veteran continued his complaints of difficulty adapting to an employment setting and being around others.  He also stated that he has no hobbies, and in his spare time he sits in his backyard or garage.  Further, he stated that he does not get along well with his family.  Additionally, he indicated that his relationship with his wife was "a little rough" in that they continued to sleep in different rooms and he had "nothing good to say" to her.  Moreover, he has a "pretty good" relationship with his two daughters as long as they are not crying.  However, he does not go out in public with them.  The Veteran also reported that he continues to be enrolled in school, although he fails about half of his classes due to his inability to concentrate.

Although the Veteran does not have all of the symptomatology consistent with the assignment of a 70 percent rating, for example suicidal ideation, obsessional rituals which interfere with routine activity, or spatial disorientation, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2010).  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated include impaired speech, near-continuous panic or depression, impaired impulse control, neglect of personal hygiene, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

The Board also observes that the Veteran has been assigned GAF scores between 35 and 65 during the period under consideration, which indicate major to mild impairment with a GAF of 35 at his recent VA examination.  The GAF score of 35 is appropriately reflected in the assignment of a 70 percent disability rating.  
Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 70 percent is approximated throughout the course of the appeal.  See 38 C.F.R. § 4.7 (2010).

The Board also considered the assignment of a rating in excess of 70 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For the reasons expressed immediately below, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment, which would warrant the assignment of a 100 percent disability rating.

With respect to the criteria for the assignment of a 100 percent disability rating, the Board concludes that the evidence is against a finding that the Veteran has total occupational and social impairment contemplated by such schedular rating.  As discussed above, the August 2009 VA examiner noted that the Veteran experiences slight to moderate impairment of performing activities of daily living, and that the Veteran's impulse control causes him to think of hurting others.  However, the Veteran's mental health evaluations and treatment records do not indicate evidence of gross impairment in thought processes and communication or grossly inappropriate behavior; nor is there persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives or own name.  Moreover, the February 2007 VA examiner specifically reported that after examination of the Veteran, there was not total occupational and social impairment due to PTSD signs and symptoms.  Likewise, at his August 2009 examination, the Veteran worked part time as a cable installer.  Such evidence weighs against a finding of total occupational impairment.  

In light of the foregoing, the Board concludes that, while the Veteran arguably demonstrates two of the criteria listed for a 100 percent disability rating, the evidence of record does not show that his overall level of severity closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, nightmares, hypervigilance, impaired memory, impaired impulse control, difficulty adapting to stressful circumstances, panic attacks, disturbances of mood and motivation, and inability to establish and maintain effective work and social relationships.  These symptoms are more congruent with the assigned 70 percent disability rating.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2010).  The appeal is allowed to that extent.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's PTSD symptomatology was more or less severe during the appeal period.  Specifically, as discussed above, the February 2007 and August 2009 VA examination reports, as well as VA treatment records and Vet Center records, document the Veteran's continued depression, stress, impaired impulse control, nightmares, lack of motivation, social isolation, and panic attacks.  Notably, the August 2009 VA examiner stated that "since the last C & P exam (2007), [the Veteran] has not been able to keep a steady job because of cognitive problems, interpersonal relationship at job site, and inappropriate behavior."  The Board therefore believes that a 70 percent disability rating may be assigned for the entire period from January 2006.  There appears to have been no time during which the schedular criteria for a 100 percent rating was met or approximated.
 
The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran has worked for multiple employers during the period under consideration due to his impaired concentration, impaired impulse control, and social isolation.  At the August 2009 VA examination, he informed the examiner that he currently works part-time as a cable installer.  At that time, he reported that he missed eight weeks of work in the past year.  The Board has no reason to doubt the Veteran's difficulty with maintaining employment due to his PTSD symptomatology.  However, as noted above, the criteria for the current 70 percent disability rating is "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  As such, although having no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the newly assigned 70 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  To the extent that the Veteran contends that he is unemployable because of this disability, the issue of entitlement to TDIU is addressed in the Remand below.  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record clearly demonstrates that the Veteran currently requires medication for his PTSD symptomatology.  However, there is no evidence to suggest, nor does the Veteran so contend, that he has required hospitalization as a result of his PTSD symptomatology during the period under consideration.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 70 percent disability rating for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board observes that the Veteran's Vet Center Team Leader, M.B., L.M.S.W., stated in a treatment record dated in May 2009 that "I do not believe that [the Veteran] will be able to maintain any level of sustainable employment in the foreseeable future."  Further, at the July 2010 Board hearing, the Veteran's representative indicated that the Veteran is totally disabled and unable to work or keep a job.  See the July 2010 Board hearing transcript, pgs. 15-16.  The issue of a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities (to include his PTSD) combine to render his totally unemployable.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  
 
3. Thereafter, the claim for TDIU must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


